              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 1 of 9

STATE OF MAINE                                                      SUPERIOR COURT
  V.                                                                CUMBERLAND, ss.
RENARDO WILLIAMS                                                    Docket No PORSC-CR-2005-00590

                                                                     DOCKET RECORD

DOB: 01/10/1977
Attorney: HOWARD O'BRIEN                                 State's Attorney: LEA-ANNE SUTTON
          STRIKE GOODWIN & O'BRIEN
          400 ALLEN AVENUE
          PORTLAND ME 04103
          APPOINTED 01/12/2005

Filing Document: INDICTMENT                             Major Case Type: FELONY (CLASS A,B,C)
Filing Date: 03/10/2005

Charge(s)

1   AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS                    01/06/2005 PORTLAND
Seq 9050 17-A 1105-A(1)(D)           Class A
  LARSEN              / MDE

2   AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS 01/06/2005 PORTLAND
Seq 9050 17-A 1105-A(1)(D)           Class A
  LARSEN              / MDE

3   CRIMINAL FORFEITURE OF PROPERTY                              01/06/2005 PORTLAND
Seq 7049 15     5826                Class U
  LARSEN              / MDE

4   CRIMINAL FORFEITURE OF PROPERTY                              01/06/2005 PORTLAND
Seq 7049 15     5826                Class U
  LARSEN              / MDE

5   CRIMINAL FORFEITURE OF PROPERTY                              01/06/2005 PORTLAND,'
Seq 7049 15     5826                Class U                                      7
                                                                                     A
                                                                                     la
  LARSEN              / MDE
                                                                                     ..
                                                                                      0        c.
                                                                                      0        0
                                                                                                0

Docket Events:
03/14/2005 FILING DOCUMENT -   INDICTMENT FILED ON 03/10/2005
                                                                                          3.
          TRANSFER -   BAIL AND PLEADING GRANTED ON 03/10/2005

          TRANSFER -   BAIL AND PLEADING REQUESTED ON 03/10/2005

03/17/2005 BAIL BOND - $2,000,000.00 SURETY BAIL BOND SET BY COURT ON 03/10/2005
           STEPHANIE TARANTINO , ASSISTANT CLERK
            OR ONE MILLION CASH.
03/17/2005 WARRANT - ON COMP/INDICTMENT REQUESTED ON 03/10/2005

03/17/2005 WARRANT - ON COMP/INDICTMENT ORDERED ON 03/10/2005
           THOMAS D WARREN , JUSTICE
03/17/2005 WARRANT - ON COMP/INDICTMENT ISSUED ON 03/17/2005
           STEPHANIE TARANTINO , ASSISTANT CLERK
            CR_200, Rev, 07/15       Page 1 of 9                                   Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 2 of 9
                                                                                       RENARDO WILLIAMS
                                                                                     PORSC-CR-2005-00590
                                                                                           DOCKET RECORD
           CERTIFIED COPY TO WARRANT REPOSITORY
03/23/2005 TRANSFER - BAIL AND PLEADING RECVD BY COURT ON 03/17/2005
           SUSAN ROSS , ASSISTANT CLERK
           DOCKET RECORD RECEIVED FROM PORTLAND DISTRICT COURT #05-157 FILED.
03/23/2005 BAIL BOND - $2,500.00 UNSECURED BAIL BOND FILED ON 03/17/2005

          Bail Amt: $2,500
          Date Bailed: 01/07/2005

          Conditions of pail:
          Refrain from possession or use of intoxicating liquor. Refrain from possession or use of any
          unlawful drugs.

           Submit to random search and testing for alcohol, drugs upon reasonable suspicion of use or
           possession.
03/23/2005 Party(s): RENARD() WILLIAMS
           ATTORNEY - APPOINTED ORDERED ON 01/12/2005

           Attorney: HOWARD O'BRIEN
01/23/2006 LETTER - FROM PARTY FILED ON 01/20/2006
           JAMIE MILLER , ASSISTANT CLERK-E
           LETTER TO RECIEVE DOCKET RECORDS ON CASE.                                  SENT COPY OF
           DOCKET RECORDS TO PARTY.
04/12/2007 LETTER - FROM PARTY FILED ON 04/10/2007
           DARCEY EMERY , ASSISTANT CLERK
           LETTER FROM DEFENDANT; REQUESTING A COPY OF THE DOCKET RECORD FOR THIS CASE
04/17/2007 LETTER - FROM PARTY FILED ON 04/17/2007
           DARCEY EMERY , ASSISTANT CLERK
           COPY GIVEN TO ATTY O'BRIEN & OFFICE OF DA
05/30/2007 Charge(s): 1,2,3,4,5
           HEARING - ARRAIGNMENT SCHEDULED FOR 06/05/2007 at 08:30 a.m.
           SUSAN ROSS , ASSISTANT CLERK
05/30/2007 Charge(s): 1,2,3,4,5
           HEARING - ARRAIGNMENT NOTICE SENT ON 05/30/2007

06/06/2007 WARRANT -   ON COMP/INDICTMENT EXECUTED ON 05/30/2007

           AN
06/06/2007 Charge(s): 1,2,3,4,5
           HEARING - ARRAIGNMENT HELD ON 06/05/2007
           ROBERT E CROWLEY , JUSTICE
           Attorney: HOWARD O'BRIEN
           DA: LEA-ANNE SUTTON           Reporter: DIANE MCMANUS
           Defendant Present in Court

           READING WAIVED, DEFENDANT INFORMED OF CHARGES. COPY OF INDICTMENT/INFORMATION GIVEN TO
           DEFENDANT. 21 DAYS TO FILE MOTIONS. SAME BAIL CONTINUED. DEFENDANT REMANDED. ORAL MOTION
           FOR SHANNON FRISON TO REMAIN AS RETAINED COUNSEL GRANTED.
                                         RS
06/06/2007 Charge(s): 1,2
           PLEA - NOT GUILTY ENTERED BY DEFENDANT ON 06/06/2007

06/06/2007 BAIL BOND - $2,000,000.00 SURETY BAIL BOND CONTINUED AS SET ON 06/06/2007
            CR_200, Rev. 07/15        Page 2 of 9                                  Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 3 of 9
                                                                                        RENARDO WILLIAMS
                                                                                      PORSC-CR-2005-00590
                                                                                            DOCKET RECORD
           ROBERT E CROWLEY , JUSTICE
           OR $1,000,000 CASH.                                                        RS
06/06/2007 Charge(s): 3,4,5
           PLEA - DENY ENTERED BY DEFENDANT ON 06/06/2007

06/06/2007 BAIL BOND - SURETY BAIL BOND COND RELEASE ISSUED ON 06/06/2007
           ROBERT E CROWLEY , JUSTICE
06/06/2007 NOTE - OTHER CASE NOTE ENTERED ON 06/06/2007

           DEFENDANT HAS RETAINED A LAWYER FROM MA. SHANNON FRISON REPRESENTS HIM ON MATTERS IN MASS.
            SHE WILL ACT AS COUNSEL FOR HIS CASE IN SC HOWEVER H. O'BRIEND WILL STILL RECIEVE ANY
           DOCUMENTS THAT ARE MAILED AS WELL AS SHANNON FRISON.
06/06/2007 WARRANT - ON COMP/INDICTMENT RETURNED ON 06/05/2007
           ATHENA LANE , ASSISTANT CLERK
06/11/2007 LETTER - FROM PARTY FILED ON 05/16/2007

           LETTER FROM DA'S OFFICE TO SOUZA CORRECTIONAL CENTER RE:   INTERSTATE AGRREMENT ON
           DETAINERS ACT
                                                               MRP
06/22/2007 MOTION - OTHER MOTION FILED BY DEFENDANT ON 06/15/2007

           MOTION FOR ADMISSION PRO HAC VICE
                                                                       MRP
06/26/2007 MOTION - OTHER MOTION GRANTED ON 06/25/2007
           ROBERT E CROWLEY , JUSTICE
           MOTION FOR ADMISSION PRO HAC VICE                                           COPIES SENT
           6/27/07                                                           MRP
06/26/2007 OTHER FILING - OTHER DOCUMENT FILED ON 06/11/2007

           NOTICE OF APPEARANCE OF ATTY. SHANNON FRISON FROM MA.
                                                                       MRP
06/26/2007 NOTE -   OTHER CASE NOTE ENTERED ON 06/11/2007

           NOTIFIED ATTY. O'BRIEN'S OFFICE REGARDING FEE OF $200.00 FOR ENTRY OF APPEARANCE PRO HAC
           VICE
                                                        MRP
07/18/2007 LETTER - FROM PARTY FILED ON 07/17/2007

           LETTER FROM DEF. ASKING FOR COPY OF DOC SHEETS                             SENT COPY TO
           DEF.
                                                         AKL
                                         CC: ATTY O'BRIEN
08/07/2007 TRIAL - DOCKET CALL SCHEDULED FOR 08/10/2007 at 08:30a.m. in Room No.     11
           THOMAS D WARREN , JUSTICE
08/09/2007 TRIAL - DOCKET CALL NOT HELD ON 08/09/2007

08/09/2007 HEARING - RULE 11 HEARING SCHEDULED FOR 08/21/2007 at 08:30 a.m. in Room No,    7
           WILLIAM BRODRICK , JUSTICE
           NOTICE TO PARTIES/COUNSEL
08/21/2007 BAIL BOND - UNSECURED BAIL BOND BAIL RELEASED ON 08/21/2007

           Date Bailed: 01/07/2005
08/24/2007 OTHER FILING - SENTENCING MEMORANDUM FILED BY DEFENDANT ON 08/21/2007
            CR_200, Rev. 07/15       Page 3 of 9                                    Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 4 of 9
                                                                                          RENARDO WILLIAMS
                                                                                        PORSC-CR-2005-00590
                                                                                              DOCKET RECORD

           RS
08/24/2007 HEARING - RULE 11 HEARING HELD ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           Attorney: HOWARD O'BRIEN
           DA: LEA-ANNE SUTTON            Reporter: DIANE MCMANUS
           READING WAIVED                                                               ATTY FRISON
           FROM MA WAS STANDING IN WITH ATTY O'BRIEN ON BEHALF OF DEFENDANT.
                                                          RS
08/24/2007 Charge(s): 1,2
           PLEA - GUILTY ENTERED BY DEFENDANT ON 08/21/2007

08/24/2007 Charge(s): 1,2
           PLEA - GUILTY ACCEPTED BY COURT ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           RS
08/24/2007 Charge(s): 1,2
           FINDING - GUILTY ENTERED BY COURT ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           RS
08/24/2007 Charge(s): 3,4,5
           PLEA - ADMIT ENTERED BY DEFENDANT ON 08/21/2007

08/24/2007 Charge(s): 3,4,5
           PLEA - ADMIT ACCEPTED BY COURT ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           RS
08/24/2007 Charge(s): 3,4,5
           FINDING - FORFEITURE ENTERED BY COURT ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
08/24/2007 Charge(s): 1
           RULING - ORIGINAL ORDERED ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           RS
           It is adjudged that the defendant is guilty of 1 AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS
           17-A 1105-A(l) (D) Class A as charged and convicted.

          The defendant is sentenced to the DEPARTMENT OF CORRECTIONS for a term of 16 year(s).

          This sentence to be served concurrently with: SUCR    199710708   Charge: 1

           The defendant shall serve the initial portion of the foregoing sentence at the Department Of
           Corrections in CUMBERLAND.
08/24/2007 OTHER FILING - FINE PAYMENT SCHEDULE ORDERED ON 08/24/2007

           INSTALLMENT PYMTS:         0.00; WEEKLY:F; BI-WEEKLY:F; MONTHLY:F; BI-MONTHLY:F; PYMT
           BEGIN:         AT     ; PYMT IN FULL:         AT     ; THRU PPO:F;   PYMT DUE AMT:
           0.00;      PMT DUE:         AT     ; OTHER:
08/24/2007 Charge(s):
           RULING - ORIGINAL ISSUED ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           DEFENDANT ACKNOWLEDGES RECEIPT                                             RS
08/24/2007 Charge(s): 2
            CR_200, Rev. 07/15        Page 4 of 9                                  Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 5 of 9
                                                                                          RENARDO WILLIAMS
                                                                                        PORSC-CR-2005-00590
                                                                                              DOCKET RECORD
           RULING - ORIGINAL ORDERED ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           RS
           It is adjudged that the defendant is guilty of 2 AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS
           17-A 1105-A(1)(D) Class A as charged and convicted.

           The defendant is sentenced to the DEPARTMENT OF CORRECTIONS for a term of 16 year(s).

           This sentence to be served concurrently with: PORSCCR200500590   Charge: 1

           The defendant shall serve the initial portion of the foregoing sentence at the Department Of
           Corrections in CUMBERLAND.
08/24/2007 Charge(s): 2
           RULING - ORIGINAL ISSUED ON 08/21/2007
           WILLIAM BRODRICK , JUSTICE
           DEFENDANT ACKNOWLEDGES RECEIPT                                             RS
08/24/2007 BAIL BOND - SURETY BAIL BOND BAIL RELEASED ON 08/21/2007

09/13/2007 Charge(s): 1,2,3,4,5
           APPEAL - APPLICATION ALLOW SENT APPEAL FILED ON 09/11/2007

           ATTY. SH;ANNON FRISON--MA--BAR #630876
                                                                     JOANN HEBERT
09/13/2007 Charge(s): 1,2,3,4,5
           APPEAL - APPLICATION ALLOW SENT APPEAL SENT TO REPORTER/ER ON 09/13/2007

           JOANN HEBERT
09/13/2007 Charge(s): 1,2,3,4,5
           APPEAL - APPLICATION ALLOW SENT APPEAL SENT TO LAW COURT ON 09/13/2007

           JOANN HEBERT
09/13/2007 NOTE - OTHER CASE NOTE ENTERED ON 09/13/2007

           TRANSCRIPT ORDER SENT TO COUNSEL IN MA.
                                                                     JOANN HEBERT
09/20/2007 OTHER FILING -   OTHER DOCUMENT FILED ON 09/18/2007

          LAW COURT SENTENCE REVIEW CASE CHECKLIST
                                                                     JOANN HEBERT
10/12/2007 Charge(s): 1,2,3,4,5
           MOTION - MOTION TO PREPARE TRANSCRIPT FILED BY DEFENDANT ON 10/04/2007

          ATTY.--SHANNON FRISON, BOSTON, MA.
                                                                      JOANN HEBERT
10/16/2007 LETTER - FROM PARTY FILED ON 09/12/2007
           DAWN CAREY , ASSISTANT CLERK
           DEF REQUEST COPY OF DOCKET RECORD, MAILED TO DEF. 9-12-07.
10/16/2007 Charge(s): 1,2,3,4,5
           MOTION - MOTION TO PREPARE TRANSCRIPT GRANTED ON 10/12/2007
           WILLIAM BRODRICK , JUSTICE
           COPY SENT TO COURT REPORTER AND THE LAW COURT.                               JOANN HEBERT
10/19/2007 LETTER - FROM PARTY FILED ON 10/03/2007

            CR_200, Rev. 07/15        Page   5   of 9                                Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 6 of 9
                                                                                          RENARDO WILLIAMS
                                                                                        PORSC-CR-2005-00590
                                                                                              DOCKET RECORD
           LETTER RECEIVED FROM DEFENDANT REQUESTING DOCKET RECORD.    MAILED ON 10/19/07 DC.
02/11/2008 OTHER FILING - TRANSCRIPT FILED ON 02/08/2008

           TSK
04/10/2008 ORDER - ORDER FORFEITURE DISTRIBUTION ENTERED ON 04/04/2008
           THOMAS E HUMPHREY , SUPERIOR COURT CHIEF JUSTICE
           TSK
01/30/2009 Charge(s): 1,2,3,4,5
           MOTION - MOTION FOR CORR/REDUCE SNTC FILED BY DEFENDANT ON 01/26/2009

           PRO-SE                                                                       JH
03/09/2009 Charge(s): 1,2,3,4,5
           MOTION - MOTION FOR CORR/REDUCE SNTC DENIED ON 02/06/2009
           JOYCE A WHEELER , JUSTICE
           COPIES TO PARTIES/COUNSEL
03/09/2009 Charge(s): 1,2,3,4,5
           MOTION - OTHER MOTION FILED BY DEFENDANT ON 02/26/2009

           PRO-SE MOTION TO RECONSIDER MOTION TO CORRECT SENTENCE.                      JH
03/09/2009 Charge(s): 1,2,3,4,5
           MOTION - OTHER MOTION DENIED ON 03/03/2009
           THOMAS D WARREN , JUSTICE
           PRO-SE MOTION TO RECONSIDER MOTION TO CORRECT SENTENCE.                      JH
06/05/2009 Charge(s): 1,2,3,4,5
           APPEAL - APPLICATION ALLOW SENT APPEAL DENIED ON 02/01/2008

           JH
06/25/2009 Charge(s): 1,2,3,4,5
           APPEAL - NOTICE OF APPEAL FILED ON 06/24/2009

           JH
06/25/2009 Charge(s): 1,2,3,4,5
           APPEAL - NOTICE OF APPEAL SENT TO LAW COURT ON 06/25/2009

           JH
06/25/2009 Charge(s): 1,2,3,4,5
           APPEAL - RECORD ON APPEAL SENT TO LAW COURT ON 06/25/2009

           JH
06/25/2009 CASE STATUS -   CASE FILE LOCATION ON 06/25/2009

           CASE SENT TO THE LAW COURT/APPPEAL FILED.                                    JH
06/25/2009 LETTER - FROM PARTY FILED ON 06/24/2009

           REQUEST FOR COPY OF DOCKET ENTRIES. COPIES SENT.                             JH
07/07/2009 Charge(s): 1,2,3,4,5
           APPEAL - MANDATE/ORDER DISMISSED ON 07/01/2009

           COPY SENT TO DEFENDANT.                                                      JH
01/14/2010 CASE STATUS - CASE FILE LOCATION ON 01/14/2010

           CASE FILED WITH POST-CONVICTION REVIEW 2010-384.                             JH
06/25/2012 Charge(s): 1,2,3,4,5
            CR_200, Rev. 07/15        Page 6 of 9                                   Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 7 of 9
                                                                                          RENARDO WILLIAMS
                                                                                        PORSC-CR-2005-00590
                                                                                              DOCKET RECORD
           HEARING - OTHER HEARING SCHEDULED FOR 06/29/2012 at 01:30 p.m. in Room No.
           NANCY MILLS , JUSTICE
           DEFENDANT TO BE RESENTENCED AS PART OF POST CONVICTION MATTER IN DOCKET CUMCDCR-10-384.
06/25/2012 Charge(s): 1,2,3,4,5
           HEARING - OTHER HEARING NOTICE SENT ON 06/25/2012

06/25/2012 WRIT -   HABEAS CORPUS TO PROSECUTE ISSUED ON 06/25/2012

           CERTIFIED COPY TO SHERIFF DEPT.
06/29/2012 CASE STATUS - CASE FILE RETURNED ON 06/29/2012

06/29/2012 CASE STATUS -   CASE FILE RETURNED ON 06/29/2012

06/29/2012 Charge(s): 1,2,3,4,5
           HEARING - OTHER HEARING HELD ON 06/29/2012
           NANCY MILLS , JUSTICE
           Attorney: WILLIAM ASHE
           DA: JULIA SHERIDAN
           Defendant Present in Court

           TAPE 4022
06/29/2012 Charge(s): 1
           RULING - AMENDMENT ORDERED ON 06/29/2012
           NANCY MILLS , JUSTICE
           It is adjudged that the defendant is guilty of I AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS
           17-A 1105-A(l) (D) Class A as charged and convicted.

           The defendant is sentenced to the DEPARTMENT OF CORRECTIONS for a term of 15 year(s) 30
           day(s).

           This sentence to be served concurrently with: SUCR   199710708   Charge: 1

           The defendant shall serve the initial portion of the foregoing sentence at the Department Of
           Corrections in CUMBERLAND.

          Charge #1: :t is ordered that the defendant forfeit and pay the sum of $ 400.00 as a
          fine to the clerk of the court, plus applicable surcharges and assessments.

          10% GOVT OPERATION SURCHARGE FUND $ 40.00
          $ 25 VICTIMS COMPENSATION FUND
          100% GENERAL FUND $ 400.00
          4% MAINE CRIMINAL JUSTICE ACADEMY $ 16.00
          1% COUNTY JAIL $ 4.00
          5% GENERAL FUND ADDL 5% SURCHARGE $ 20.00
          TOTAL DUE:$ 505.00.

06/29/2012 Charge(s):
           RULING - AMENDMENT ISSUED ON 06/29/2012

06/29/2012 Charge(s): 2
           RULING - AMENDMENT ORDERED ON 06/29/2012
           NANCY MILLS , JUSTICE
           It is adjudged that the defendant is guilty of 2 AGGRAVATED TRAFFICKING OF SCHEDULED DRUGS
            CR_200, Rev, 07/15        Page 7 of 9                                  Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 8 of 9

                                                                                         RENARDO WILLIAMS
                                                                                       PORSC-CR-2005-00590
                                                                                             DOCKET RECORD
          17-A 1105-A(1)(D) Class A as charged and convicted.

          The defendant is sentenced to the DEPARTMENT OF CORRECTIONS for a term of 15 year(s) 30
          day(s).

          This sentence to be served concurrently with: PORSCCR200500590   Charge: 1

          The defendant shall serve the initial portion of the foregoing sentence at the Department Of
          Corrections in CUMBERLAND.

          Charge #2: It is ordered that the defendant forfeit and pay the sum of $ 400.00 as a
          fine to the clerk of the court, plus applicable surcharges and assessments.

          10% GOVT OPERATION SURCHARGE FUND $ 40.00
          $ 25 VICTIMS COMPENSATION FUND
          100% GENERAL FUND $ 400.00
          4% MAINE CRIMINAL JUSTICE ACADEMY $ 16.00
          1% COUNTY JAIL $ 4.00
          5% GENERAL FUND ADDL 5% SURCHARGE $ 20.00
          TOTAL DUE:$ 505.00.

06/29/2012 Charge(s): 2
           RULING - AMENDMENT ISSUED ON 06/29/2012

07/02/2012 WRIT - HABEAS CORPUS TO PROSECUTE REMANDED ON 06/29/2012
           NANCY MILLS , JUSTICE
05/15/2015 LETTER - FROM PARTY FILED ON 05/11/2015

          LETTER FROM DEFENDANT REQUESTING A COPY OF HIS RULE 11 HEARING 8/21/07
                                                                     COPY OF TRANSCRIPT IN FILE,
          SENT LETTER BACK TO DEFENDANT WITH FORMS AND COST OF THE TRANSCRIPT $7



          Receipts
          12/30/2009   Case   Payment              $230.39      CK     paid.
          01/12/2010   Case   Payment              $12.50       CK     paid.
          02/25/2010   Case   Payment              $157.11      CK     paid.
          02/25/2010   Case   Payment              $12.50       CK     paid.
          02/25/2010   Case   Payment              $17.89       CK     paid.
          03/29/2010   Case   Payment              $37.50       CK     paid.
          04/26/2010   Case   Payment              $37.50       CK     paid.
          06/04/2010   Case   Payment              $62.50       CK     paid.
          06/23/2010   Case   Payment              $18.75       CK     paid.
          08/20/2010   Case   Payment              $66.25       CK     paid.
          09/23/2010   Case   Payment              $57.50       CK     paid.
          10/25/2010   Case   Payment              $75.00       CK     paid.
          11/24/2010   Case   Payment              $12.50       CK     paid.
          12/23/2010   Case   Payment              $2.11        CK     paid.
          12/23/2010   Case   Payment              $7.89        CK     paid.
          02/01/2011   Case   Payment              $17.11       CK     paid.
          02/01/2011   Case   Payment              $25.00       CK     paid.

FINE PAYMENT SCHEDULE
           CR_200, Rev. 07/15           Page   8    of 9                          Printed on: 07/27/2020
              Case 1:20-cr-10136-RGS Document 458-1 Filed 09/03/21 Page 9 of 9

                                                                                  RENARDO WILLIAMS
                                                                                PORSC-CR-2005-00590
                                                                                      DOCKET RECORD



Execution/payment stayed to pay in full by 08/31/2023 or warrant to issue.



A TRUE COPY
ATTEST:
                     Cler




          CR_200, Rev. 07/15        Page   9   of 9                          Printed on: 07/27/2020
